Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holub et al. (US9521291) hereafter Holub1 in view of Bai et al., (US20140112524) hereafter Bai.

1. Regarding claim 5, Holub1 discloses an image processing system (figs 1-6, col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42 discloses a system and method) including: 
one or more cameras positioned to capture imagery depicting an object moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses obtaining image data captured by one or more retail (checkout) scanner camera as the watermarked packaging is swiped or moved (i.e an object or the watermarked object) in front of the camera meeting the above claim limitations) comprising a field of view of the product (figs 1-2 shows the view of the product/ object) in which the physical object/product comprises a 2-dimensional dot pattern conveying encoded data (figs 1-2 shows the fov comprising watermarked 2-dimensional dot pattern (object comprises encoded data)) 
one or more light sources positioned to illuminate the object as it is moved past the one or more cameras (col 3 lines 23-48, col 5 lines 10-46, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22 discloses the one or more camera with red LED illumination (one or more light sources) to illuminate the object as it is moved past the one or more cameras (ie swiped or moved) meeting the claim limitations); 
means for first determining a state between two states whether a block of captured imagery represents i) (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e determining a state of the block represents the watermarked object) or not (i.e the image background) and determining a state between the two states (i.e background or object) and determining a state that the image represents a physical object meeting the claim limitations); and 
means for second determining whether the block of captured imagery likely depicts the 2- dimensional dot pattern conveying encoded data (fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second determining resulting in the localized watermarked object, figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs 1-5) meeting the claim limitations), the 2-dimensional dot pattern being carried by the physical object (the watermarked packaging is swiped or moved (i.e an object or the watermarked physical object (2D dot pattern) as seen in the figs, figs 1-5 also shows the coffee mug meeting the claim limitations), in which said means for second determining operates only when said means for first determining determines state ii; that the block of captured imagery represent the physical object  (fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked (physical) object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations). As seen above Holub1 shows the view of FOV of the product or object as it is swiped/moved past the one or more cameras and comprising 2-dimensional dot pattern conveying encoded data (watermark areas as seen in figs 1-2). Holub1 however is silent and fails to disclose a field of view in which the field of view includes static background which is occasionally interrupted by the physical object.
Bai discloses a field of view in which the field of view includes static background which is occasionally interrupted by the physical object when moved past the one or more cameras (para 0024 discloses a field of view in which the field of view includes static background which is occasionally interrupted by the physical object when moved past the one or more cameras and place the watermark detectors on foreground areas (ie. watermarked areas or 2-dimensional pattern conveying encoded areas) meeting the above limitations). Before the effective filing date of the invention was made, Holub1 and Bai are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be a computationally efficient process/system at paras 0024-0028. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Bai in the system/method of Holub1 to obtain the invention as specified in claim 5.

2. Regarding claim 10, Holub1 and Bai discloses the system of claim 5. Holub1 discloses in which said system is operable in a condition in which said means for first determining determines state ii that the block of said captured imagery represents the physical object, and is operable in a condition in which said means for second determining determines that the block of said captured imagery depicts the 2-dimensional dot pattern conveying encoded data (col 3 lines 23-48, col 11 lines 1-47 discloses a pre-watermark analysis that quickly analyzes each area or subset of areas in the captured image frames and classify the areas as being watermarked (i.e determining a state of the block represents the watermarked object) or not (i.e the image background) and determining a state between the two states (i.e background or object) and determining a state that the image represents a physical object meeting the claim limitations and means for second determining whether the block of captured imagery likely depicts a 2- dimensional dot pattern conveying encoded data at fig 5, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating a signal localizer to access (i.e localizing the analyzed image (subset) to be read by the watermark reader) as seen by the max coordinates for the watermark reader (see fig 5) meeting the above claim limitations of means for second determining resulting in the localized watermarked object, figs 2 and 4A shows the image (areas or subset) having the watermarks or 2d encoded signal with the plurality of dots (as seen in the figs 1-5) meeting the claim limitations, the 2-dimensional dot pattern being carried by the physical object (the watermarked packaging is swiped or moved (i.e an object or the watermarked physical object (2D dot pattern carrying encoded data) as seen in the figs, figs 1-5 also shows the coffee mug meeting the claim limitation in which said means for second determining operates only when said means for first determining determines state ii; that the block of captured imagery represent the physical object at fig 5, col 3 lines 23-48, col 6 lines 1-62, col 7 lines 38 through col 8 lines 22, col 11 lines 1-47 and col 12 lines 37-42  discloses operating yielding the determination of the areas or subareas as the watermarked object areas (i.e the first determination means determination or estimating the probability of watermark presence prior to the localization (i.e the second determination means operates only when the first determination means has determined estimating the probability of the watermarked (2d dot pattern conveying encoded data) object (i.e second means operates only after being classified by the prewatermarked object detection analysis (first determination means) as seen above) meeting the above claim limitations).  

3. Claim 11 is corresponding non-transitory computer readable medium claim of claim 5. See the corresponding explanation of claim 5. Holub1 discloses a non-transitory computer readable medium storing program executed by one or more processors in col 13 lines 20-49.


Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Feris et al. (US20120027297) hereafter Feris in view of Bai.

4. Regarding claim 5, Feris discloses an image processing system (figs 2, 4 shows the image processing system) including: 
one or more cameras positioned to capture imagery depicting a physical object moved past the one or more cameras (paras 0013, 0021, 0023, 0026, 0028-0029 discloses one or more cameras positioned to capture imagery depicting a physical object moved past the one or more cameras during the checkout meeting the above claim limitations) comprising a field of view of the object (paras 0013, 0021, 0023, 0026, 0028-0029), 

means for first determining a state between two states of whether a block of captured imagery represents i) the static image background (para 0013 discloses the system can store a number of background images (i.e static image background) divided into blocks such that when a new image is captured (i.e capture imagery), background noise (i.e represents background) can be removed  from the image (i.e determining whether a block of captured imagery represents image background) to achieve a more accurate comparison meeting the above claim limitations, examiner also notes that since the captured imagery represents the image of the object (i.e the physical object at the checkout) the block of imagery also contains the object and the determining step determines background meeting the limitations of determining a state out of the two states, examiner also notes the determination of a state (i.e one state of being a background or a an object (i.e a physical object) in fig 3 at steps 308 and 310 meeting the claim limitations) (due to the presence of or only one is required to be met); (due to the presence of or in the claim only one state out of the two is required to be met and the striked limitations in the means for first determining step (i.e pertaining to the physical object) are not required to be met and therefore the second means are also not required to be met). Feris discloses and shows the camera, the lighting conditions (i.e light source illuminating the object) and capturing the images as the object is moved past the camera while capturing images as seen in paras 0013, 0021 and 0022-0023. Feris however is silent and fails to disclose one or more light sources positioned to illuminate the physical object and a field of view in which the physical object comprises a 2-dimensional dot pattern conveying encoded data, and in which the field of view includes static background which is occasionally interrupted by the physical object when moved past the one or more cameras.
Bai discloses one or more light source to illuminate the physical object (para 0050 discloses the checkout camera includes with special illumination (i.e one or more light source as the source is required to illuminate the object) meeting the above claim limitations, examiner notes that the specifics of the light source is not required by the current claim) and a field of view in which the physical object comprises a 2-dimensional dot pattern conveying encoded data, and in which the field of view includes static background which is occasionally interrupted by the physical object when moved past the one or more cameras (para 0024 discloses a field of view in which the field of view includes static background which is occasionally interrupted by the physical object when moved past the one or more cameras and place the watermark detectors on foreground areas (ie. watermarked areas or 2-dimensional pattern conveying encoded areas) meeting the above limitations). Before the effective filing date of the invention was made, Feris and Bai are combinable because they are from the same field of endeavor and are analogous art of image processing. The suggestion/motivation would be a computationally efficient process/system at paras 0024-0028. Therefore it would be obvious and within one of ordinary skill in the art to have recognized the advantages of Bai in the system of Feris to obtain the invention as specified in claim 5.

5. Regarding claim 10 see the explanation of claim 5. Due to the recital of or in the claim the limitations of claim 10 are not required to be met.

6. Claim 11 is a corresponding non-transitory computer readable medium claim of claim 5. See the explanation of claim 5. Feris discloses non-transitory computer readable medium storing program executed by processor (computer) in paras 0003-0004.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holub1 in view of Bai and in further view of Holub et al (US20160105585) hereafter Holub2.

7. Regarding claim 6, Holub1 and Bai discloses the system of claim 5. Holub1 discloses means for generating an image of a 2d dot pattern as seen in claim 1. Holub1 and Bai however fails to disclose further comprising: means for generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data.
	Holub2 discloses in fig 2B paras 0012, 0026 generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data. Before the effective filing date of the invention was made, Holub1, Bai and Holub2 are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious and within one of ordinary skill in the art to incorporate the teachings of generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data as taught by Holub2 in to the system of Holub1 and Bai. The suggestion/motivation would be uniquely identifying objects at para 0008. 
8. Claim 12 is corresponding non-transitory computer readable medium claim of claim 6. See the corresponding explanation of claim 6.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feris, Bai and in further view of Holub2.

9. Regarding claim 6, Feris and Bai discloses the system of claim 5. Bai discloses a 2-dimensional dot pattern conveying encoded data as seen above in claim 5. Feris and Bai however fails to disclose further comprising: means for generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data. 
	Holub2 discloses in fig 2B paras 0012, 0026 generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data. Before the effective filing date of the invention was made, Feris, Bai and Holub2 are combinable because they are from the same filed of endeavor and are analogous art of image processing. Also it would be obvious and within one of ordinary skill in the art to incorporate the teachings of generating a multi-color heatmap representing the 2-dimensional dot pattern conveying encoded data as taught by Holub2 in to the system of Feris and Bai. The suggestion/motivation would be uniquely identifying objects at para 0008. 

10. Claim 12 is a corresponding non-transitory medium claim of claim 6. See the explanation of claim 6.

Allowable Subject Matter
Claim 1 was allowed. Regarding claim 1, none of the cited arts in combination discloses or suggests “for each subarea: downsampling the imagery within the subarea; determining an image mean value representing the subarea; for each nxm pixel, subtracting the image mean value from the pixel value to yield a residue value; comparing the residue value to a representation of image noise to yield a collection of image points; filtering the collection of image points to yield a reduced collection of image points; counting the number of points within the reduced collection of points; and determining whether the subarea should be processed by a signal decoder based on the foregoing.”, therefore claim 1 is allowed. Dependent claims 2-3 depends directly or indirectly on claim 1, therefore they are allowed. 

Claims 7-9 are also allowed. Regarding new claim 7, none of the cited arts in combination discloses or suggests “for each image area within the set of image areas, establishing a plurality of subareas, each subarea comprising nxm pixels, where n and m are both positive integers, each of the nxm pixels including a pixel value; for each subarea: downsampling the imagery within the subarea; determining an image mean value representing the subarea; for each nxm pixel, subtracting the image mean value from the pixel value to yield a residue value; comparing the residue value to a representation of image noise to yield a collection of image points; filtering the collection of image points to yield a reduced collection of image points; P2767-R counting the number of points within the reduced collection of points; and determining whether the subarea should be processed by a signal decoder based on the foregoing.”, therefore claim 7 is allowed. Dependent claims 8-9 depends directly or indirectly on claim 7, therefore they are allowed. 

Examiner's Note: Examiner has cited figures and paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested for the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Examiner also cites references in PTO892 but not relied on, which are relevant and pertinent to the applicant’s disclosure, and may also be reading on the claimed limitations. Applicant is advised to consider the references in preparing the response/amendments in-order to expedite the prosecution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227. The examiner can normally be reached IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669